In a support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Nassau County (Bannon, H.E.), dated January 22, 1996, and (2) an order of the same Court (Pudalov, J.), entered March 22, 1996, which, upon finding him to be in willful violation of a prior order of support, directed that he be incarcerated for a period of 120 days.
Ordered that the appeal from the order dated January 22, 1996 is dismissed, without costs or disbursements, as no appeal as of right lies from that order and we decline to grant leave to appeal (Family Ct Act § 1112); and it is further,
Ordered that the order entered March 22, 1996, is affirmed, without costs or disbursements.
Contrary to the father’s contentions, the Family Court’s finding that he willfully violated a prior order of support is supported by the record (see, Matter of Cattell v Cattell, 254 AD2d 357; Matter of Dariff v Moskowitz, 252 AD2d 584; Matter of Mazzilli v Mazzilli, 248 AD2d 474; cf., Matter of Walsh v Walsh, 227 AD2d 497).
The father’s remaining contentions are without merit (see, Matter of Grossman v Grossman, 238 AD2d 339). Ritter, J. P., Thompson, Feuerstein and Smith, JJ., concur.